Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 6-11, 20-27, 31-32, 34-35, and 37 are allowed over the closest prior art of record. The closest prior art is considered to be Itakura et al. (JPH11290765).
Regarding Claims 6, 34-35, and 37, Itakura et al. (JP’765) teach a method, comprising providing a metal substrate (steel); applying a primer coating comprising a first powder coating composition [0008-0009], including a carboxyl-functional polyester binding resin [0041-0047] and a second powder coating as a top coat and co-curing in a single oven in a single bake to form a smooth coating (Abstract; [0008, 0012-0013]).  The powder coatings can be applied by electrostatic spraying [0003, 0010-0011, 0014-0016, 0098]. However, JP’765 specifically teaches applying consecutive coatings (e.g. first by friction charging and then by corona charging) specifically in order to apply consecutive coatings with opposite charges [0020-0021]. JP’765 fails to teach applying consecutive coatings with the same electrostatic spray technique (i.e. either both tribo charging or both corona charging), followed by single cure and provides reasons not to use both techniques to achieve recited results. Therefore, Claims 6, 34, 35, and 37 are allowed. Claims 7-11, 20-27, and 31-32 are allowed as depending from rejected claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712